EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Hanifin Jr. on 6 May 2022.

The application has been amended as follows:

Claim 1 (amended)
An implantable prosthesis for repairing a tissue or muscle wall defect, the implantable prosthesis comprising:
a patch of repair fabric including a body portion that is constructed and arranged to cover the tissue or muscle wall defect, the patch having an oval shape with a major axis and a minor axis, the patch including an obtuse end portion located on a first side of the minor axis and an acute end portion located on a second side of the minor axis, the obtuse end portion being wider than the acute end portion; and
one or more accessible pockets provided on the patch to facilitate deployment and/or placement of the prosthesis at the tissue or muscle wall defect, all of the accessible pockets provided on the patch to facilitate deployment and/or placement of the prosthesis being located only on the first side of the minor axis and at the obtuse end portion of the patch; wherein the one or more accessible pockets includes first and second pockets located on opposite sides of the body portion.

Cancel claim 2

Claim 3 (amended)
The implantable prosthesis according to claim [[2]]1, wherein the patch includes at least first, second and third layers of fabric attached together to create the first and second pockets therebetween.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an implantable prosthesis for repairing a tissue or muscle wall defect, the implantable prosthesis comprising a patch of repair fabric having an oval shape, the patch including an obtuse end portion located on a first side of the minor axis and an acute end portion located on a second side of the minor axis, the obtuse end portion being wider than the acute end portion; and first and second pockets being located only on the first side of the minor axis and at the obtuse end portion of the patch, wherein the pockets are located on opposite sides of the body portion. US 5,922,026 teaches varying the number and location of the pockets (col. 4, ll. 3-5). However, no reasonable combination could be found to suggest placing two pockets as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.M.W/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771